     Case 2:19-cv-00899-MCE-CKD Document 47 Filed 09/29/20 Page 1 of 4


 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   JOHN T. BROOKS, Cal. Bar No. 167793
 2   jbrooks@sheppardmullin.com
   501 West Broadway, 19th Floor
 3 San Diego, California 92101-3598
   Telephone: 619.338.6500
 4 Facsimile: 619.234.3815
 5 SUZANNE Y. BADAWI, Cal. Bar No. 194692
        sbadawi@sheppardmullin.com
 6 333 South Hope Street, 43rd Floor
     Los Angeles, California 90071-1422
 7 Telephone: 213.620.1780
     Facsimile: 213.620.1398
 8
     Attorneys for Defendant
 9 GEICO General Insurance Company
10
     GAVRILOV & BROOKS
11 Ognian Gavrilov, Cal. Bar No. 258583
        ognian@gavrilovlaw.com
12 Sheila Pendergast, Cal. Bar No. 251562
        spendergast@gavrilovlaw.com
13 Gregory O’Dea, Cal. Bar No. 110966
        godea@gavrilovlaw.com
14 2315 Capitol Avenue
     Sacramento, California 95816
15 Telephone: (916) 504-0529
     Facsimile: (916) 727-6877
16
     Attorneys for Plaintiffs
17 RAZMIK HOVSEPYAN, SUREN HOVSEPYAN
     and SHUSHANIK PASKEVICHYAN
18
                               UNITED STATES DISTRICT COURT
19
                              EASTERN DISTRICT OF CALIFORNIA
20
     RAZMIK HOVSEPYAN;                                Case No. 2:19-cv-00899-MCE-CKD
21 SUREN HOVSEPYAN: and
     SHUSHANIK PASKEVICHYAN,
22           Plaintiffs,                              JOINT STIPULATION AND
                                                      ORDER TO MODIFY
23        v.                                          SCHEDULING ORDER TO
                                                      CONTINUE ALL DATES DUE TO
24 GEICO GENERAL INSURANCE                            CORONAVIRUS
   COMPANY; and DOES 1 through 15,
25 inclusive,
26                     Defendants.                    Complaint Filed: September 18, 2018
27
28
                                                    -1-
     SMRH:4848-5402-2603.1           JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER AND
                                                                              CONTINUE ALL DATES
     Case 2:19-cv-00899-MCE-CKD Document 47 Filed 09/29/20 Page 2 of 4


 1            TO THE COURT:
 2            Plaintiffs Razmik Hovsepyan, Suren Hovsepyan and Shushanik Paskevichyan
 3 (“Plaintiffs”) and Defendant GEICO General Insurance Company (“GEICO”)
 4 hereby submit this Stipulation and [Proposed] Order to the Court for approval.
 5            WHEREAS, the Parties had anticipated and agreed to take multiple
 6 depositions of GEICO witnesses in September 2020 believing that the COVID-19
 7 Pandemic (“Pandemic”) would have been under control by that time such that
 8 people could congregate and participate in non-essential travel;
 9            WHEREAS, the Parties executed on June 9, 2020 a prior Stipulation to
10 continue all dates accordingly;
11            WHEREAS, the Court granted that Stipulation on June 15, 2020 and ordered
12 all deadlines extended by 120 days;
13            WHEREAS, the Pandemic is still not under control such that it would be safe
14 to congregate, prepare, defend, and take depositions, and the State of California’s
15 public health emergency is still in place and requires people to avoid congregating
16 and to avoid non-essential travel;
17            WHEREAS, the depositions of the witnesses would require travel and the
18 congregation of multiple people in a confined space for hours for both review,
19 preparation and taking/defending depositions;
20            WHEREAS, the close of non-expert discovery in this matter is presently set
21 for January 13, 2021;
22            WHEREAS, the parties agree that the depositions should proceed in late
23 January or early February 2021, at which time the parties are hopeful that the
24 Pandemic gets better and not worse, in light of the public health emergency;
25            WHEREAS, no trial date has yet been set in this matter;
26            WHEREAS, the parties have met and conferred and hereby stipulate and
27 agree that a continuance of all dates for four months will allow time for Plaintiffs to
28 take the depositions in late January or early February 2021, without coming up
                                              -2-
     SMRH:4848-5402-2603.1      JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER AND
                                                                         CONTINUE ALL DATES
     Case 2:19-cv-00899-MCE-CKD Document 47 Filed 09/29/20 Page 3 of 4


 1 against discovery and other cut off dates/deadlines. Therefore, the parties ask the
 2 Court to modify the Scheduling Order by continuing all dates, including the expert
 3 and non-expert discovery cut off, filing deadline for dispositive motions, and expert
 4 disclosures deadline, by four months, and without prejudice to requesting an
 5 additional extension of these dates should the public health emergency so require.
 6            IT IS SO STIPULATED.
 7
 8 Dated: September 21, 2020      GAVRILOV & BROOKS
 9
10
                                  By     /s/ Gregory O’Dea (as authorized on 9-21-20)
11                                                   GREGORY O’DEA
12
                                                 Attorneys for Plaintiffs
13                                            RAZMIK HOVSEPYAN; SUREN
14                                            HOVSEPYAN; and SHUSHANIK
                                                   PASKEVICHYAN
15
16
     Dated: September 21, 2020    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
17
18                                By                /s/ Suzanne Y. Badawi
19                                                 SUZANNE Y. BADAWI

20                                                Attorneys for Defendant
21                                            GEICO General Insurance Company

22
23
24
25
26
27
28
                                             -3-
     SMRH:4848-5402-2603.1   JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER AND
                                                                      CONTINUE ALL DATES
     Case 2:19-cv-00899-MCE-CKD Document 47 Filed 09/29/20 Page 4 of 4


 1                                             ORDER
 2            Pursuant to the stipulation of the parties, all the deadlines previously set by
 3 the Court in this case, including the non-expert and expert discovery cut off, expert
 4 disclosures and deadline for filing dispositive motions, are hereby extended by 120
 5 days.
 6            IT IS SO ORDERED.
 7 Dated: September 29, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -4-
     SMRH:4848-5402-2603.1       JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER AND
                                                                          CONTINUE ALL DATES
